Citation Nr: 9912254	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  96-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether there is new and material evidence to reopen the 
veteran's claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
shrapnel wound of the right thigh.

5.  Entitlement to an increased evaluation for shrapnel wound 
of the right lower extremity currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1995 and January 1996 rating decisions by 
the North Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO), which denied increased 
evaluations for PTSD and shrapnel wounds to the right lower 
extremity and right thigh and service connection for a back 
disorder and bilateral hearing loss, respectively.  The 
veteran and his representative appeared before a hearing 
officer at the RO in June 1997.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD and right thigh shrapnel 
wound disabilities to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The veteran's representative, in the November 1998 Informal 
Hearing Presentation, raised the issue of service connection 
for tinnitus.  The RO has not had an opportunity to act upon 
this claim.  Therefore, the issue is referred to the RO for 
appropriate action.  The Board notes that at best there is an 
informal claim.  There is no notice of disagreement, 
statement of the case or a substantive appeal.  The Board 
does not have jurisdiction.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the RO 
in an unappealed rating decision in August 1971. 

2.  The additional documentation submitted since the August 
1971 rating decision is new, relevant, and directly relates 
to issue at hand.  

3.  Hearing loss disability is attributable to service.

4.  Competent evidence of a current diagnosis of a low back 
disorder, to include degenerative disc disease of the 
lumbosacral spine, is not of record.

5.  The veteran's PTSD is manifested primarily by impaired 
concentration, decreased memory, depression, panic attacks, 
flashbacks, and nightmares.

6.  The veteran's PTSD alone has been shown to be manifested 
by no more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood and/or productive of 
no more than severe social and industrial impairment.  

7.  The veteran's residuals of shrapnel wound to the right 
thigh have been shown to be manifested by subjective 
complaints of soreness and a 9-inch diagonal non-tender scar 
across the right thigh with no loss of subcutaneous tissue.


CONCLUSIONS OF LAW

1.  The additional documentation received since the August 
1971 rating decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for bilateral hearing loss disability.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.385 (1998). 

3.  The veteran's claim of entitlement to service connection 
for a disorder of the lumbar spine, to include degenerative 
disc disease of the lumbosacral spine, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a 70 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.132 and Diagnostic Codes 9411 
(1998).

5.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound to the right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.10, 4.40, 4.45 and Diagnostic Codes 7805, 
5251, 5252 (1998).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

A.  Finality

In August 1971, the RO denied service connection for hearing 
loss. The evidence before the RO at the time consisted of his 
DD214, service medical records, statements of the veteran, 
and a December 1970 VA examination.  Prior unappealed 
decisions of the RO are final.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The Court has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc), slip op. at 
4 citing Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc).

Under 38 C.F.R. § 3.156 (1998), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See  38 C.F.R. § 3.156 
(1998).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the August 
1971 rating decision.  When determining whether the evidence 
is new and material, the specified basis for the last final 
disallowance must be considered.  see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

The veteran's DD214 reveals that he served in Vietnam, 
received a Combat Infantryman Badge, and 2d Class Gunner (M-
60 MG) device.

During service there was a notation that he needed to be 
evaluated for hearing loss.  At his September 1970 separation 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
0
0
35
50
40
LEFT
0
0
0
45
45

The veteran was placed on an "H-2" profile.

At a December 1970 VA examination, the veteran reported that 
his hearing was "a little bad" and that he had some ringing 
in his right ear that began 6 months previously.  At a 
December 1970 audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
5
LEFT
0
0
0
N/A
10

The Speech Recognition was 94 percent in the right ear and 98 
percent in the left ear.  A bilateral hearing loss disability 
was not diagnosed.

In the August 1971 rating decision, the RO noted that hearing 
loss was not shown on the December 1970 VA examination.  The 
veteran did not appeal the decision and it became final.  In 
essence, service connection was denied because there was an 
absence of competent evidence of current disability.  

Pertinent medical evidence submitted since the August 1971 
rating decision consists of June 1995 and July 1995 VA 
audiometric examinations.  At a June 1995 VA audiogram, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
75
95
100
LEFT
N/A
65
85
95
105+

The Speech Recogntion scores were 48 percent in the right ear 
and 46 percent in the left ear.  The examiner recommended re-
evaluation to verify results, as it was the examiner's 
impression that the findings were questionable.

In July 1995, the veteran underwent another audiometric 
evaluation.  At the July 1995 audiogram, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
85
80
90
LEFT
N/A
65
85
85
100

The Maryland CNC Speech Recogntion scores were 56 percent in 
the right ear and 54 percent in the left ear.  The examiner 
stated that the results are considered to be a reliable 
indicator of the veteran's hearing sensitivity in both ears.  
The diagnoses were moderately-severe to severe sensorineural 
hearing loss in the right ear and moderately-severe to 
profound sensorineural hearing loss in the left ear.

The most pertinent regulation provides:

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).
 
The additional evidence is new and material as to the issue 
of service connection for a bilateral hearing loss 
disability.  Service connection was denied in the past 
because there was an absence of evidence of current 
disability.  Since that determination, the veteran has 
presented competent evidence of current disability.  Since 
the ability to hear or not hear is something a layman can 
testify about, the veteran's statements are competent and 
establish continuity of symptomatology.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  The veteran has cured the two 
evidentiary defects that existed at the time of the prior 
decision.

Stated differently, the cumulative record establishes 
inservice disability based on the service records, nexus 
evidence based on lay statements and evidence of current 
disability.  The evidence is new and material and the claim 
for service connection is well grounded.  There is no 
indication of outstanding evidence and the duty to assist has 
been met.  The Board also notes that since the prior final 
decision, VA amended the regulations to include 38 C.F.R. 
§ 3.385 (1998).  Since there is new and material evidence, 
the Board need not address whether the change in the 
regulation required de novo review as a new claim 
(particularly since the provisions of section 3.385 were met 
in service).

B.  Merits

The Board concludes that service connection is warranted for 
a bilateral hearing loss disability.  The veteran's service 
medical records show a notation of hearing loss during 
service, at the time of his separation examination in 
September 1970, he had an "H-2" profile.  His separation 
examination reveals measurable hearing loss disability in 
each ear consistent with § 3.385.  

The veteran advances that the claimed hearing loss disability 
was precipitated by his inservice exposure to combat noise 
while a serving in Vietnam.  The Board observes that the 
veteran's DD214 confirms that he served in combat.  
Therefore, the Board has considered the potential application 
of 38 U.S.C.A. § 1154(b) (West 1991).  That statute directs 
that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of 
such injury or disease, if consistent 
with the circumstances, conditions, or 
hardships of such service, 
notwithstanding the fact that there is 
no official record of such incurrence or 
aggravation in such service, and, to 
that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying 
service-connection in each case shall be 
recorded in full.

The veteran's statements are credible and accepted as 
satisfactory.  Regardless, hearing loss disability was 
documented at time of separation.  Bilateral sensorineural 
hearing loss was diagnosed after service.  Based on the 
inservice evidence of hearing loss disability, the veteran's 
statements of continuity and the post service evidence 
confirming the inservice findings, the evidence supports the 
claim.  The Board does note that the 1970 VA examination 
documents absolutely normal hearing.  However, that 1970 
report is wildly inconsistent with all other evidence and is 
accorded little probative value.  Therefore, service 
connection is granted for bilateral hearing loss disability.

II.  Service connection

The Board observes that the RO denied entitlement to service 
connection for a back disorder in August 1971.  In an August 
1973 VA examination, the diagnoses included degenerative disc 
disease of the lumbosacral spine.  In the September 1973 
rating decision, the RO implicitly reopened the veteran's 
claim for service connection for a back disorder, to include 
degenerative disc disease, as an informal claim based on the 
VA examination findings.  The RO then denied the claim; 
however, it does not appear that the veteran was apprised of 
such.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
In the alternative, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
duty was satisfied by issuing a statement of the case.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998). 

Service medical records do not reveal that the veteran 
complained, was treated for, or diagnosed with a back 
disorder during active service.  At the veteran's September 
1970 separation examination, the spine and musculoskeletal 
system was normal.  At a December 1970 VA examination, 
although the veteran reported a spine injury, he denied 
experiencing back problems.  On evaluation, there was normal 
range of motion of the back.  

A March 1973 VA medical record indicates that the veteran was 
seen complaining of low back pain.  On examination, there was 
no spasm or tenderness and a normal curve.  Range of motion 
was full and straight leg raises were negative.  An x-ray 
evaluation revealed a normal lumbar spine.  At August 1973 VA 
examination, the veteran reported recurrent low back pain 
since service that was aggravated by bending and stooping.  
On evaluation, there was no atrophy, asymmetry or tenderness.  
An exaggerated lumbosacral curve was noted.  Flexion was 40 
degrees, extension was 10 degrees, bilateral bending was 30 
degrees, and bilateral rotation was 30 degrees.  
Contemporaneous x-rays of the lumbar spine revealed scoliosis 
to the left, narrowing of the interspace between L5-S1, and 
roughened and irregular sacro-iliac joints.  The diagnosis 
was degenerative disc disease of the lumbosacral spine.  
During a February 1975 examination, the veteran did not 
complain of any back problems, and the examiner noted that 
there was full range of motion of the back.

VA medical records from April 1992 to April 1994 show no 
complaints, treatment, or diagnoses of a back disorder.  
Additionally, at June 1995 VA examination, the veteran made 
no complaints pertaining to a back disorder.  On evaluation 
of the musculoskeletal system, the examiner noted that there 
was some loss of lumbar lordosis, and range of motion 
exercises revealed flexion to 65 degrees, extension to 30 
degrees, lateral flexion to 30 degrees, and rotation to 25 
degrees.  The examiner specifically noted that lumbar spine 
disease was not found.

VA medical records from September 1996 to July 1997 show no 
complaints or diagnoses pertaining to a back disorder.

The veteran is competent to report that on which he has 
personal knowledge, that is that he injured his low back 
during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his current alleged low back 
disorder is related to an injury in service cannot serve to 
well ground the claim because he is not competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case,  
there is no competent evidence of a back disorder, to include 
a disability of the lumbar spine, at the current time.  In 
the absence of current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that the veteran's claim for 
service connection for a back disorder is not well grounded.  
Accordingly, the claim is denied.  38 U.S.C.A. § 5107 (West 
1991).

III.  Increased disability evaluations

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  A claim that a disability has 
become more severe where the disability was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher evaluation is justified due to an 
increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
requested by the VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist, as mandated by of 38 U.S.C.A. § 5107(a)(West 1991), 
has been satisfied.

A.  PTSD

Service connection for PTSD was granted by the RO by means of 
a December 1992 rating decision following review of the 
relevant evidence, which included the veteran's DD214 showing 
Vietnam service and the award of several medals including the 
combat infantryman badge, service medical records showing 
that the veteran incurred inservice combat injuries, VA 
medical records.  An April 1992 notation indicates that the 
veteran reported experiencing Vietnam flashbacks.  During a 
June 1992 VA psychiatric examination, the veteran reported 
being wounded in Vietnam on two separate occasions and 
reported that some of his friends in his platoon were killed.  
The veteran stated that he did construction work until 1990 
and then worked at an arsenal during the Persian Gulf War 
until he was laid off in 1991.  The veteran also reported 
that his house burned in January 1992.  On evaluation, his 
mood was depressed, and he reported crying spells two to 
three times per week.  His thought processes were normal, but 
he was unable to interpret proverbs.  His memory was good and 
he was alert and oriented.  There were no delusions or 
hallucinations and no schizophrenic trends.  Depression and 
anxiety were noted.  The diagnosis was adjustment disorder 
with depressed mood, but the examiner noted that after 
reviewing the veteran's history, he was unable to rule out 
PTSD.  

During a November 1992 observation and evaluation 
examination, the veteran reported history of nightmares 
related to Vietnam, flashbacks consisting of visual 
hallucinations, chronic insomnia secondary to the nightmares, 
and exaggerated startle reaction.  On mental status 
evaluation, the veteran was alert and cooperative, but was 
poorly kept and appeared older than his stated age.  His 
affect was described as euthymic, constricted, and related.  
His thought processes were goal directed with no formal 
thought disorder noted.  There were no delusions, illusions,  
hallucinations, or suicidal or homicidal ideations.  The 
diagnosis was PTSD with a fair current level of functioning, 
approximately 40-45.  The RO assigned a 30 percent rating for 
that disability. 

In an April 1994 VA examination, the veteran reported 
experiencing flashbacks and nightmares pertaining to Vietnam.  
The veteran stated that his wife often wakes him because he 
is talking and moaning in his sleep.  He reported 
experiencing intrusive thoughts of the war, more so when he 
is alone.  He stated he often hits the ground when he hears 
firecrackers and doors slamming and that he gave up hunting 
because the gunshots upset him.  He avoids crowds, going to 
restaurants, and watching war movies.  He reports that he 
reads, goes fishing or visits his pastor.  On evaluation, the 
veteran appeared mildly dysphoric and somewhat anxious.  His 
predominant moods were depression and anxiety.  His thought 
processes and associations were logical and there were no 
delusions, hallucinations, or memory impairment.  The 
diagnosis was chronic PTSD.  

In an April 1994 VA counseling report for vocational 
counseling purposes, it was noted that the veteran suffered a 
stroke in 1991 with left side weakness, has ulcers, back 
problems, hearing problems, and residuals of burns.  The 
counselor noted that the veteran had been determined to be 
totally disabled by Social Security Administration as he had 
not worked since 1991 after he suffered the stroke.

The veteran contends that his PTSD is more severe than the 
rating that is currently in effect, and that increased 
compensation is warranted therefor.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1996). 

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions. 
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In a December 1995 VA examination, the examiner noted that 
the interview was difficult because the veteran offered 
little information.  The veteran noted that he does not 
receive any mental health treatment and does not take any 
psychotropic medication.  He reported experiencing nightmares 
and intrusive thoughts about the war, and an increased 
startle response.  He avoids war movies, occasionally goes to 
restaurants but does not eat, and indicated that seeing 
Vietnamese people bothers him.  He reported serving as 
minister for his church and visiting with some friends, but 
spends most of his time reading.  On mental status 
examination, his mood was predominantly depressed.  There was 
some psychomotor retardation in his walk and his response to 
questions.  The veteran's thought processes and associations 
were logical and tight with no looseness of association or 
confusion.  There were no delusions, hallucinations, or 
suicidal ideation.  The diagnosis was chronic PTSD.

At his June 1997 hearing, the veteran testified that he has 
been unemployed since 1991 and that he experiences panic 
attacks in certain public situations, such as going to stores 
or restaurants.  He reported that he goes to church twice a 
month and occasionally preaches, but does not church 
activities and cannot go anywhere by himself as he forgets 
where he is going.  He also testified that he has not been 
hospitalized for psychiatric treatment since his period of 
observation and examination in 1992 and that he does not 
receive mental health treatment.

In a July 1997 VA examination, the examiner reviewed the 
veteran's claims folder and noted that he had seen the 
veteran in June 1992.  The veteran complained of being 
nervous most of the time, being unable to hold anything in 
his hands, and experiencing memory problems and trouble 
sleeping.  The veteran reported that he had nightmares 3 to 4 
times per week and even has them when he is awake.  He states 
that he cannot watch war movies because his wife says he acts 
crazy when he watches them.  He reported that he past time by 
fishing and reading and going to church.  He stated that 
crowds bother him and he does not go to restaurants.  He 
indicated that his relationship with his wife was fine.  He 
reported that he sometimes hears someone calling him but 
there is no one there, that he sees things that aren't there 
and sometimes sees his own death.  He also stated that he 
feelings like someone is after him all the time and that 
people do not like him anymore.  The veteran reported that he 
felt guilty about being in Vietnam and that the only friends 
he has are those he made when he was younger.  On mental 
status examination, his mood was depressed.  He was abstract 
on proverbs and his memory was fair.  His thought processes 
were normal, but probable delusions and hallucinations were 
noted.  His insight was superficial and his judgment was 
fair.  The examiner noted depression and anxiety.  The 
diagnoses were chronic delayed PTSD and dysthymia.  The 
examiner specifically stated that his Global Assessment of 
Function (GAF) of 45 is due to PTSD.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet.App.240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's PTSD is clearly manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  
The most recent evidence indicates that the veteran now 
suffers from delusions and hallucinations related to Vietnam, 
primarily keeps to himself, is nervous and experiences 
nightmares and flashbacks.  According to the examiner, the 
veteran's GAF score of 45 is solely due to his PTSD.  
Accordingly, the Board concludes that the evidence of record 
supports the grant of a 70 percent evaluation for the 
veteran's PTSD. 

In view of the fact, that the veteran has not been 
hospitalized for mental health treatment, does not seek or 
receive ongoing treatment for his disorder, to include 
medication, and has several non-service connected physical 
disabilities, the Board finds that the clinical documentation 
of record more closely approximates the criteria for a 70 
percent disability evaluation.  See also 3.321 (1998).  As 
the veteran reported that he attends church regularly and has 
friends, this reflects that he is not virtually isolated from 
the community.  Neither the veteran nor the examiners have 
identified totally incapacitating symptoms bordering on gross 
repudiation of reality.  In fact, his decision not to watch 
war movies establishes his ability to distinguish reality 
from fiction and that he has mature behavior.  He has never 
demonstrated gross impairment of thought processes or 
communication, or grossly inappropriate behavior.  He has 
described attending church and occasionally preaching the 
service without incident.  He was able to communicate with 
the examiner and his speech was described as normal and his 
proverbs were abstract indicative of normal thought 
processes.  Although memory was described as fair, it did not 
reach the level of loss of memory for his own name, 
occupation, or close relatives.  He was oriented to time, 
place, and person reflecting the absence of disorientation.  
There was indication that he presented a danger to himself or 
others.  There was no indication that he was unable to 
perform activities of daily living including the maintenance 
of minimal personal hygiene.  Although the veteran described 
occasionally hearing voices and seeing things that are not 
there, these did not reach the level of persistent delusions 
or hallucinations.

  No professional has advanced that the veteran's PTSD alone 
is manifested by total occupational and social impairment.  
The veteran is competent to report that his service-connected 
psychiatric symptomatology has increased in severity and 
significantly impacts on his daily activities.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the Board 
attaches far more probate weight to the observations and 
opinions of professionals skilled in the evaluation of 
psychiatric/psychological disabilities when evaluating the 
evidence.  Therefore, the Board concludes that the veteran's 
current service-connected psychiatric disability picture 
merits an assignment of no more than a 70 percent evaluation 
under either version of Diagnostic Code 9411.  
				
B.  Shrapnel wound of the right thigh

Service medical records indicate that in January 1970, the 
veteran was placed on physical profile due to retained 
fragments of the right leg with resultant pain and limitation 
of motion.  At his September 1970 separation examination, the 
examiner noted large scars on his right leg and foot.  At a 
December 1970 VA examination, the veteran reported that he 
was hit by two pieces of shrapnel, one on the thigh and the 
other just above the ankle.  He stated that the one on the 
thigh did not penetrate, but the one on the ankle did.  
Contemporaneous x-rays showed two or three metallic densities 
over the tibia and fibula.  In an August 1971 rating 
decision, the RO granted service connection for residuals of 
a shrapnel wound to the right lower extremity and service 
connection for shrapnel wound of the right thigh, and 
assigned noncompensable evaluations.

A March 1973 VA treatment record shows that the veteran was 
seen complaining of pain in his right leg due to his 
inservice shrapnel wounds.  The veteran stated that his right 
lower leg hurt after standing for long periods and with 
changes in the weather.  Examination of the legs revealed 2 
well-healed scars with no swelling.  There was full range of 
motion and normal sensation.  The impression was residual 
pain from shrapnel wounds.  At an August 1973 VA examination, 
the examiner noted that the veteran had no specific complaint 
regarding his shrapnel wound to the right thigh, but 
complained of pain and swelling of the dorsum of his right 
foot.  On evaluation, the examiner noted a 5-1/2 inch scar on 
the anterior aspect of the right thigh that was soft, 
pliable, non-tender and nonadherent.  The veteran's thighs 
were of equal circumference and there was full range of 
flexion and extension of the right knee.  No evidence of a 
neurological or arterial injury was noted.  There was a 1-1/2 
inch transverse scar in the proximal portion of the distal 
one-third of the leg.  Some hyperesthesia of the skin around 
this scar was noted.  There was full range of motion of the 
right ankle and no evidence of neurological abnormality other 
than the hyperesthesia.  There was no muscle atrophy present.  
The diagnoses were residuals of a shrapnel wound of the 
anterior aspect of the right thigh and anterior aspect of the 
distal one-third of the right lower leg with retained 
metallic foreign bodies in the wound of the right lower leg.  

Under the criteria set forth in the Schedule for Rating 
Disabilities, a 10 percent evaluation is warranted for a scar 
which is tender and painful on objective demonstration.  See 
38 C.F.R. Part 4, Diagnostic Code 7804 (1998).  According to 
Diagnostic Code 7805, other scars are rated under the 
limitation of function of the area affected.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).  The shrapnel wound here 
involves the right thigh.  A 10 percent evaluation is 
warranted for limitation of extension of the thigh.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1998).  Limitation of 
flexion of the thigh to 45 degrees also warrants a 10 percent 
evaluation.  A 20 percent evaluation requires limitation of 
flexion of the thigh to 30 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

VA medical records from February 1992 to April 1994 show no 
complaints pertaining to the veteran's right thigh shrapnel 
wound.

At an April 1994 VA examination, the veteran reported 
receiving shrapnel wound to his right thigh during service.  
The veteran complained of recurrent pain in his right leg, 
but primarily pertaining to the area of his ankle.  On 
examination of the right thigh, the examiner noted a 14-cm 
scar on the anterolateral aspect of the right thigh.  The 
scar was well-healed with no herniation of underlying muscle 
and circumferential measurements of both legs revealed no 
disparity.  However, the examiner did note a significant loss 
of underlying soft tissue beneath the scar.  The impression 
was residuals of a shrapnel wound to the region of the right 
thigh.

At a December 1995 VA examination, the veteran complained of 
occasional soreness in the area of his scars and stated that 
his right leg was weak and occasionally gave way on him.  On 
evaluation of the right thigh, there was a 
9-inch diagonal nontender scar on the midportion of the right 
thigh.  It was not attached to any underlying structures and 
there was no loss of subcutaneous tissue.

At his June 1997 hearing at the RO, the veteran testified 
that his right leg swells up, but he does not know if that is 
from the scar, but the scar on the thigh becomes swollen.  
The veteran also reported that he gets little bumps with pus 
running out of them on his leg.  The veteran also testified 
that his right leg is weak and he has to use a cane to 
support himself. 

The veteran contends that his shrapnel wound of the right 
thigh is more severe than reflected by the noncompensable 
rating that is currently in effect, and that increased 
compensation should be assigned. The veteran is competent to 
assert that his disability warrants a higher rating.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
physicians' expertise puts them in a better position to 
determine the extent of the disability.  In this case, 
although one examination indicated a loss of tissue below the 
scar, the preponderance of the evidence that establishes that 
the veteran does not have any significant impairment of his 
right thigh due to the inservice injury.  38 C.F.R. §  4.7 
(1998).  In particular, in separate VA examinations, 
physicians found no evidence of pain, weakened movement, 
excess fatigability, or incoordination of the right thigh as 
to demonstrate any level of associated functional loss.  
Specifically, the most recent examination revealed healed 
nontender scar of the right thigh with no impairment of the 
right thigh.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a shrapnel wound of the right 
thigh.  That claim, accordingly, fails.  Stated differently, 
regardless of his complaints, the preponderance of the 
evidence establishes that there is NO functional impairment 
(skin, orthopedic, or neurologic) and the testimony is 
unconvincing.  In regard to muscle injury, the preponderance 
of the evidence establishes that the wound was not 
penetrating and did not result in muscle damage.  Therefore 
the Diagnostic Codes pertaining to Muscle Group injuries are 
not for application.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection a bilateral hearing 
loss disability.  Service connection for bilateral hearing 
loss disability is granted.  Service connection for a back 
disorder is denied.  A 70 percent evaluation for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  An increased (compensable) 
evaluation for a shrapnel wound to the right thigh is denied.


REMAND

The Board observes that at an April 1994 VA examination, the 
examiner noted, in addition to a scar near the ankle, another 
transverse scar on the dorsum of the foot distal to the ankle 
joint.  There was significant tenderness on palpation of this 
scar as well as limitation of motion to 10 degrees in the 
region of the ankle.  However, at a December 1995 VA 
examination, the examiner reported only a 1-inch very fine 
nontender scar.  The Board notes that the previous VA 
examinations did not indicate a scar on the foot as a 
residual of the veteran's shrapnel wound.  Thus, the findings 
appear to be inconsistent.   

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one. Therefore, the case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
The orthopedic examination report must 
also comply with DeLuca v. Brown,  8 Vet. 
App. 202 (1995) and the muscle group 
injury regulations.  The report must 
contain active range of motion and 
passive range of motion.  The report must 
document the presence or absence of pain, 
weakness, incoordination, more motion 
than normal less motion than normal and 
excess fatigability.  If a finding is 
normal, the examiner must state that fact 
in the record.  All functional impairment 
related to the shrapnel wound of the 
right lower extremity must be identified.  
If there is muscle group involvement, the 
muscle group must be identified. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

